Eschweiler, J.
The method of amending the constitution of this state is provided for in art. XII, Const. Any amendment proposed in either house of the legislature and agreed to by a majority of the members elected to each of the two houses shall be entered on the journals of the respective houses with the yeas and nays taken thereon, and referred to the legislature to be chosen at the next general election, and símil be published for three months previous to the time of holding such election. It further provides that, if such proposed amendment' shall be agreed to at the subsequent session by a majority of the members elected to each house, it shall then be submitted to the people.
A further material part of such article reads as follows:
“Provided, that if more than one amendment be submitted they shall be submitted in such manner that the people may vote for or against such amendments separately.”
No question is here raised, and none can well be, that the resolution as originally presented in 1919, embodying as it did two separate and independent propositions, one relating to more extended local government or home rule for municipalities, and the other to a proposed increase of the municipal debt limit, could not have been submitted in such double form to the people to be voted upon, in view of the clause last above quoted from art. XII, Const. Manifestly the required publication of the action by the legislature at which any such proposed amendment is first adopted is vital and material and must be as substantially followed as any other condition or requirement in said art. XII. It is apparent, therefore, that that which was published in 1920 *113at the close of the 1919 session was not the resolution actually adopted by the two houses of the legislature, and as it was published was not what the legislature actually did. The resolution as published gave as much notice to the citizens that the resolution proposed was to amend the constitution by increasing the municipal debt limit as it gave notice that it was proposed to give home rule to cities. If, therefore, so much of the published resolution referring to the debt limit should be considered as mere surplusage as to' the home-rule provision, and this is the position taken by plaintiff, then it would be equally valid and logical to consider the home-rule provision as mere surplusage to the debt-limit provision, and the result would be a nullification of each provision.
The notice given by the publication of the resolution as mistakenly enrolled and certified cannot therefore be considered as a substantial compliance with the constitutional directions for amendments to such a fundamental document.
This subject of constitutional amendment has been fully discussed in State ex rel. Postel v. Marcus, 160 Wis, 354, 152 N. W. 419; State ex rel. Owen v. Donald, 160 Wis. 21, 53-58, 151 N. W. 331; State ex rel. Hudd v. Timme, 54 Wis. 318, 332, 11 N. W. 785, and we deem it unnecessary to add anything more to what was there said as to the necessity of there being a substantial compliance with the constitutional requirements.
The defendant was fully warranted in acting as he did upon his conclusion that the proposed amendment to the constitution for municipal home rule had not as yet reached the proper stage requiring its submission to the electors at the coming general election, and therefore this action must be dismissed.
We have not failed to consider other suggestions made or authorities cited and relied upon in plaintiff’s brief, but do not deem it necessary to discuss them.
By the Court. — Complaint dismissed.